Digitally signed by
                                                                       Reporter of Decisions
                                                                       Reason: I attest to the
                       Illinois Official Reports                       accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2019.05.28
                                                                       10:01:47 -05'00'




                    In re N.B., 2019 IL App (2d) 180797



Appellate Court   In re N.B., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Andre B., Respondent-Appellant).



District & No.    Second District
                  Docket No. 2-18-0797



Filed             February 20, 2019



Decision Under    Appeal from the Circuit Court of Winnebago County, No. 18-JA-39;
Review            the Hon. Mary L. Green, Judge, presiding.



Judgment          Affirmed.


Counsel on        Andrew J. Vella, of Rockford, for appellant.
Appeal
                  Marilyn Hite Ross, State’s Attorney, of Rockford (Patrick Delfino,
                  David J. Robinson, and Stephanie Hoit Lee, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                  Justices Burke and Spence concurred in the judgment and opinion.
                                                OPINION

¶1       Respondent, Andre B., appeals the circuit court of Winnebago County’s orders finding that
     he was unfit as N.B.’s parent and that it was in N.B.’s best interest to terminate respondent’s
     parental rights. We affirm.

¶2                                       I. BACKGROUND
¶3       Mary W. gave birth to N.B. on January 26, 2018. Shortly thereafter, the Department of
     Children and Family Services (DCFS) received a “hotline” call reporting that Mary was
     incapable of caring for a child due to her diagnoses of “mental retardation,”1 post-traumatic
     stress disorder (PTSD), borderline personality disorder, and bipolar disorder. On January 30,
     2018, following an initial investigation, DCFS took protective custody of N.B. Charles Ward,
     a DCFS caseworker, later testified at the hearing in this case that he interviewed Mary at the
     hospital. Mary had difficulty understanding and answering questions, and she did not appear to
     understand the meaning of prenatal care. She told Ward that a previous child of hers had been
     removed from her care because people thought she was mentally retarded. She said that she
     had an adult guardian and that she lived with respondent. DCFS was familiar with respondent
     from previous cases where his children were removed from his care.
¶4       On February 1, 2018, the State filed its original neglect petition. As to respondent, the State
     alleged that N.B. was a neglected minor, pursuant to section 2-3(1)(b) of the Juvenile Court
     Act of 1987 (Act) (705 ILCS 405/2-3(1)(b) (West 2016)), for three reasons: (1) respondent
     failed to cure the conditions for which N.B.’s minor siblings were in the care of DCFS,
     (2) respondent had a history of domestic violence, and (3) respondent had ongoing substance
     abuse problems that prevented him from properly parenting.2 The State requested that the
     court terminate respondent’s parental rights and appoint DCFS as legal guardian with the
     power to consent to adoption, alleging that respondent was unfit in that he was a depraved
     person, pursuant to section 1(D)(i) of the Adoption Act (750 ILCS 50/1(D)(i) (West 2016)),
     and that it was in N.B.’s best interests to terminate respondent’s parental rights. Respondent
     waived his right to a shelter-care hearing, and the State proceeded on a second amended
     petition. A combined hearing pursuant to section 2-21(5) of the Act was held to adjudicate
     neglect, determine unfitness, and decide whether it was in N.B.’s best interest to terminate
     respondent’s parental rights. 705 ILCS 405/2-21(5) (West 2016).
¶5       The combined hearing took place over five dates between June 22, 2018, and September
     26, 2018. During the first stage of the hearing, which took place over the first four dates, the
     court heard evidence relating to neglect and unfitness. Quinton Ponius, a DCFS investigator,
     testified that he interviewed Mary at her home. Ponius testified that he “indicated” 3 Mary as


         1
           The record indicates that Mary was diagnosed with “mental retardation.” We recognize that the
     more contemporary term “intellectual disability” is also used to describe the condition. See Hall v.
     Florida, 572 U.S. ___, ___, 134 S. Ct. 1986, 1990 (2014).
         2
           The petition also contained allegations relating to Mary’s unfitness, but Mary ultimately
     surrendered her parental rights, and those allegations are not germane to this appeal.
         3
           “Indicated” is a term of art codified in the Illinois Administrative Code. It refers to any report
     where it is determined, after an investigation, that credible evidence of the alleged abuse or neglect

                                                    -2-
     being unable to care for N.B., based in part on her failure to correct previous issues identified
     by DCFS and in part on her inability to answer basic care questions, such as how to feed the
     baby or change his diaper. Ponius testified: “She was just not coherent enough to care for this
     child at all.”
¶6       Ponius also testified that he “indicated” respondent as being unable to care for N.B. He
     testified that respondent’s parental rights had been terminated as to several of his other
     children after he was “indicated” in at least five complaints of domestic violence, substance
     abuse, and unsafe environmental conditions between March 2013 and August 2014. Three of
     respondent’s children, E.B., H.B., and D.B., were adjudicated neglected following their
     removal from his care in 2013. As to E.B., respondent was found to be unfit and his parental
     rights were terminated. As to H.B. and D.B., he signed irrevocable consents for adoption, and
     the court made no findings as to unfitness or best interest.
¶7       Ponius further detailed his investigation in a report admitted as a business record. In the
     report, Ponius documented his interview with Tamera Robinson, Mary’s court-appointed
     guardian. Robinson reported that respondent had a history of domestic violence and substance
     abuse. Additionally, Mary disclosed to Robinson that respondent had “pimped her out in
     different situations” and left her stranded with no way to get home. When talking about this
     subject, Mary would get visibly upset and yell.
¶8       Angela P. testified at the neglect-and-unfitness stage of the combined hearing that she had
     an 11-year relationship with respondent that ended in 2014. Angela and respondent had three
     children together, E.B., H.B., and D.B. Angela said that, during most of the relationship,
     respondent would drink “almost” 30 beers every day. She revealed that he was physically
     violent and verbally abusive toward her and the children during his daily periods of
     intoxication. He would hit her in the head, punch her in the face, rip out her hair, and force her
     to have sexual relations. He constantly degraded her by telling her that she was stupid, that no
     one would love her, and that the children would be better off if she were dead. Angela testified
     that she tried to leave him several times but that each time he caught up to her, severely beat her
     to the point of unconsciousness, and threatened to kill her if she tried again.
¶9       Angela also described respondent’s abusive behavior toward their children. He directed
     most of his physical violence toward E.B., who suffered from autism, attention deficit
     hyperactivity disorder, and bipolar disorder. Angela testified that, beginning when E.B. was
     three or four years old, respondent would hit E.B. daily, saying that he was going to “beat the
     special needs out of him.” Respondent used his fist, his open hand, and a belt to hit E.B. on his
     face, back, stomach, chest, and the back of his head. When she tried to intervene, respondent
     would lock her out of the house. On several occasions, E.B.’s younger sister, H.B., who was
     about five years old, tried to protect her brother. Respondent hit H.B. in the face until he
     bloodied her nose. Angela said that respondent would lock E.B. in his room for an entire day “a
     couple of times a week.” When respondent discovered her trying to sneak food to E.B., he
     punched her in the head and kicked her in the stomach. This daily violence continued for about
     five years, until DCFS removed the children from the home.




     exists. “Unfounded,” on the other hand, refers to any report where it is determined that no credible
     evidence of the alleged abuse or neglect exists. 89 Ill. Adm. Code 300.20 (2018).

                                                  -3-
¶ 10       Angela revealed that when she was six or seven months pregnant with their youngest child,
       D.B., respondent began beating her face and punching and kicking her stomach, saying that he
       wished the baby would die.
¶ 11       Angela further testified that, although the majority of the physical abuse toward the
       children centered on E.B., respondent verbally abused all of the children almost daily,
       “screaming at them, constantly calling them stupid, worthless.” She said that his verbal abuse
       was triggered when they would sit in the wrong place or not “grab him a beer quick enough.”
       DCFS removed the children in 2013, following a series of reports, the last of which ended with
       a building inspector condemning their home.
¶ 12       Angela related that De. B., respondent’s 15-year-old daughter from a previous
       relationship, was living in their home on August 3, 2014. Angela described a scene where an
       intoxicated respondent became angry that De. B. was on the telephone. He chased De. B.
       around the house, punching and hitting her in the head, shoulder, and chest. Angela grew
       concerned that he might kill De. B. Angela tried to intervene, but respondent punched her in
       the head before turning his attention back to De. B. At some point during the melee, De. B.
       managed to phone the police. Respondent was arrested and pleaded guilty to domestic battery,
       a Class A misdemeanor (720 ILCS 5/12-3.2(a)(2) (West 2014)). Respondent remained in the
       Winnebago County jail for 37 days before being sentenced to 24 months of probation.
¶ 13       Angela acknowledged that it was respondent’s period of incarceration that gave her the
       courage to seek an order of protection, which the court granted. She testified that she later filed
       multiple police reports of violations of the order of protection. She claimed that on several
       occasions she was contacted by respondent “himself or through [a] third party contacting [her]
       through social media or other means.” She also reported that a utility account was opened in
       her name at an address where respondent was living and where she had never lived.
¶ 14       Kendra Try also testified at the neglect-and-unfitness stage. She served as respondent’s
       probation officer beginning in October 2015. The court twice revoked respondent’s probation
       for various violations, including failure to abstain from the use of alcohol and illegal drugs,
       failure to complete partner-abuse intervention programming, failure to complete substance
       abuse treatment, and failure to complete mental health treatment. Try indicated that, on four
       separate occasions, respondent tested positive for either cocaine or alcohol. Additionally, he
       failed to report for a scheduled office visit and had a “few different arrests during his
       supervision of probation.”
¶ 15       The court admitted certain sworn and certified documents relating to a petition for an order
       of protection filed by Wendy S. This evidence showed that Wendy was respondent’s new
       paramour as of July 2015 and that he was living with her at that time. Wendy is blind and relies
       on a cane to aid in her mobility. On July 12, 2015, Rockford police arrested respondent, and he
       was indicted on two counts of felony battery against Wendy. On July 13, 2015, Wendy
       petitioned the court for an order of protection. In her petition, she described respondent’s
       three-day drinking binge during which he physically attacked and verbally maligned her. He
       struck her in her neck and back. He hurt her hand to the point that it had no feeling and she
       could no longer write. He called her various disparaging and profane names and told her that he
       would hit, stab, and kill her. In his final physical attack during this period, he headbutted and
       punched her in a hallway before dragging her into the living room. He then suffocated Wendy
       by pressing a pillow over her face until she passed out. Respondent pleaded guilty to domestic
       battery that causes bodily harm (720 ILCS 5/12-3.2(a)(1) (West 2014)). He was ordered to

                                                    -4-
       have no further contact with Wendy or the residence where they lived and to abstain from the
       use of alcohol and drugs.
¶ 16        Respondent was again arrested months later for domestic battery against Wendy. Vincent
       Rhine testified during the neglect-and-unfitness stage of the hearing that he was a patrol officer
       with the Rockford Police Department in June 2016. On June 3, 2016, he responded to a 911
       report of domestic violence at the residence that respondent had shared with Wendy. He
       testified that he first made contact with Wendy, who was upset and crying. Rhine took a
       photograph of Wendy to document her injuries, which the court admitted into evidence. Rhine
       testified that respondent had initially left the scene but that he returned while Rhine was still
       present. Rhine testified that respondent’s eyes were blurry and bloodshot and that he was “a
       little off balance.” Rhine arrested respondent at the scene. Based on the new charges, the State
       petitioned to revoke respondent’s probation in the 2015 domestic battery case, accusing him of
       violating the terms of his probation by (1) violating a criminal statute, (2) having contact with
       Wendy, (3) being present at the residence, and (4) consuming alcohol. On July 26, 2016,
       respondent admitted to violating the terms of his probation as outlined in the petition.
¶ 17        Brendan Mather, a patrol officer with the Rockford Police Department, also testified
       during the neglect-and-unfitness stage. On August 12, 2017, he responded to a report of an
       intoxicated male making suicidal statements and attempting to jump into the Rock River in
       Rockford. Mather made contact with that person, who turned out to be respondent. Mather
       observed two men in an area of dense brush and trees trying to pull respondent away from the
       shoreline. With the help of those men and another officer, and while respondent was
       attempting to break free to make it into the river, Mather eventually pulled him up the steep
       shoreline and out of danger. Mather testified that he detected a “heavy” odor of alcohol on
       respondent’s breath and clothing. Respondent told Mather that he had no reason to live. Mather
       transported him to Rockford Memorial Hospital and placed him on hold for an involuntary
       psychological evaluation and an outstanding felony warrant in Wisconsin.
¶ 18        Respondent presented no evidence during the neglect-and-unfitness stage of the combined
       hearing.
¶ 19        On September 26, 2018, the court delivered its ruling on neglect and unfitness as to
       respondent. It found that the State had proven by a preponderance of the evidence that N.B.
       was neglected on three counts: (1) respondent failed to cure the conditions of an injurious
       environment, (2) respondent had a history of domestic violence, and (3) respondent had
       current substance abuse issues. The court then turned to the question of unfitness and found by
       clear and convincing evidence that respondent was unfit, citing “a series of acts and a course of
       conduct that indicate[d] a moral deficiency.” It noted that the evidence of substance abuse and
       domestic violence was “quite compelling,” specifically pointing to Angela’s “credible”
       testimony outlining the turbulent history of her 11-year relationship with respondent. The court
       further cited respondent’s convictions of domestic violence, his violations of probation orders,
       his inability to remain free of drugs and alcohol, and his failure to engage in treatment for
       domestic violence. As to the environmental neglect, the court recounted that N.B.’s proposed
       environment at respondent’s home was “appalling,” noting testimony that there were “bed
       bugs crawling off of things as well as other vermin and filth.”
¶ 20        After adjudicating N.B. neglected and finding respondent unfit, the court immediately
       turned to the best-interest stage of the combined hearing and took judicial notice of the
       previous proceedings.

                                                   -5-
¶ 21       Steven Jackson, the DCFS caseworker for N.B., testified at the best-interest stage that
       DCFS conducted an integrated assessment of respondent in February 2018 and that respondent
       had completed none of the recommended services. Jackson stated that it was not in N.B.’s best
       interest to be returned to respondent, due to respondent’s failure to complete services and the
       environmental conditions of respondent’s home. Jackson testified that N.B.’s foster parent
       provided a nurturing and caring environment. N.B. was only a few days old when his foster
       parent began caring for him, and N.B. had developed bonds with her, her extended family, and
       the community, through her church. Jackson testified that he believed that it was in N.B.’s best
       interest that his foster parent adopt him. No other evidence was presented at the best-interest
       stage.
¶ 22       In reaching its decision, the court stated that it considered the statutory best-interest factors
       as they related to N.B.’s age and developmental stage, the evidence, and the parties’
       arguments. It noted that respondent had failed to complete any services and would not be in a
       position in the foreseeable future to have N.B. returned to him. On the other hand, compelling
       evidence indicated that N.B. was well cared for in his foster home. He had lived in the same
       home since he was a few days old and had bonded with his foster parent as well as her extended
       family. His foster parent was attending to his special medical needs. Accordingly, the court
       found that it was in the best interests of N.B. and the public to terminate respondent’s parental
       rights, and the court appointed DCFS as legal guardian with the power to consent to adoption.
       Respondent timely appealed.

¶ 23                                          II. ANALYSIS
¶ 24       Respondent argues that the court’s finding that he was unfit was against the manifest
       weight of the evidence and that the finding that it was in N.B.’s best interest to terminate
       respondent’s parental rights was an abuse of discretion. Respondent does not challenge the
       court’s adjudication of neglect. The State maintains that there was ample evidence to support
       each of the court’s findings.
¶ 25       In Illinois, following an adjudication of abuse, neglect, or dependency under an original
       petition, proceedings to terminate parental rights usually proceed under a separate petition in
       two additional steps. In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. First, the court must
       determine whether the parent is unfit under section 1(D) of the Adoption Act (750 ILCS
       50/1(D) (West 2016)). In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. Then, if the court finds
       unfitness, the proceedings move to a best-interest hearing, where the court must determine
       whether it is in the best interest of the child to terminate the parent’s parental rights. In re
       Keyon R., 2017 IL App (2d) 160657, ¶ 16.
¶ 26       Section 2-21(5) of the Act permits a trial court to combine these separate hearings and
       terminate parental rights at the initial dispositional hearing when the original or amended
       petition contains a request to terminate parental rights and appoint a legal guardian with the
       power to consent to adoption.4 705 ILCS 405/2-21(5) (West 2016). In addition to the request
       to terminate parental rights under section 2-21(5), the court must make several findings before

           4
            The policy reasons for invoking this expedited termination include, but are not limited to, various
       aggravating circumstances, extreme cases of incapacity to parent, and when the parent’s parental rights
       with respect to another child have been previously terminated. 705 ILCS 405/1-2(1) (West 2016); see
       also In re Tyianna J., 2017 IL App (1st) 162306, ¶¶ 61-62.

                                                      -6-
       it may terminate those rights at the dispositional hearing: (1) the court must find by a
       preponderance of the evidence that the child is abused, neglected, or dependent; (2) the court
       must find by clear and convincing evidence that the parent is unfit; and (3) the court must
       determine that it is in the best interest of the child to terminate parental rights and appoint a
       legal guardian. 705 ILCS 405/2-21(5) (West 2016).
¶ 27       Here, the State invoked section 2-21(5) by including in its original and second amended
       neglect petitions a request to terminate respondent’s parental rights and appoint DCFS as legal
       guardian with the power to consent to adoption. Accordingly, the proceedings took place under
       the umbrella of the initial dispositional hearing, even though the court heard the evidence in
       different stages.
¶ 28       The State alleged in its original and second amended petitions that respondent was unfit
       due to depravity (750 ILCS 50/1(D)(i) (West 2016)). While section 1(D)(i) of the Adoption
       Act outlines several circumstances that create a rebuttable presumption of depravity, the State
       did not rely on any such presumption. In the absence of a rebuttable presumption, the trial court
       must closely scrutinize the evidence of the respondent’s character and credibility to determine
       depravity. In re Keyon R., 2017 IL App (2d) 160657, ¶ 22. Our supreme court has defined
       depravity as “an inherent deficiency of moral sense and rectitude.” (Internal quotation marks
       omitted.) In re Shanna W., 343 Ill. App. 3d 1155, 1166 (2003). The acts alleged must form a
       course of conduct of sufficient duration and repetition to establish a moral deficiency, along
       with an inability or unwillingness to conform to accepted morality. In re Keyon R., 2017 IL
       App (2d) 160657, ¶ 22; see also In re Shanna W., 343 Ill App. 3d at 1166.

¶ 29                                       A. Unfitness Finding
¶ 30       We will not overturn a finding of unfitness unless the decision is against the manifest
       weight of the evidence. In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. “A trial court’s
       decision is against the manifest weight of the evidence only if the opposite conclusion is
       clearly apparent or the decision is unreasonable, arbitrary, or not based on the evidence.” In re
       Keyon R., 2017 IL App (2d) 160657, ¶ 16.
¶ 31       Here, the State presented what the court characterized as an “outpouring of evidence”
       supporting the allegation that respondent was depraved and therefore unfit. See 750 ILCS
       50/1(D) (West 2016); In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. The trial court
       highlighted some of the evidence that it considered. It found that Angela had a “credible
       demeanor and was even quite fearful in her testimony.” The court noted her testimony that
       respondent physically and verbally abused her on a daily basis for nearly a decade, fueled by
       his nearly 30-beers-per-day drinking habit. When she struggled to flee his abuse, he beat her to
       the point of unconsciousness and threatened to kill her if she tried to leave again. He also
       physically and emotionally abused their children. Respondent declared that he would “beat the
       special needs out” of E.B. He often locked E.B. in a room for hours at a time, with no access to
       food or water. He denigrated all three of the children for sitting in the wrong place or not
       bringing him a beer quickly enough. He sometimes pummeled E.B. and H.B. until they bled.
       This malevolent course of conduct toward the children began around 2005 and ended only
       when DCFS removed them from the home in 2013. For Angela, it ended a year later when
       respondent was incarcerated after a brutal physical attack on her and another of his daughters.
¶ 32       Respondent continued this course of conduct even after Angela and their children were
       removed from his life. On July 24, 2015, the State indicted respondent on felony battery

                                                   -7-
       charges for violent acts against his blind paramour, Wendy. He punched and demeaned her and
       suffocated her to the point of unconsciousness. He was convicted and ordered to have no
       further contact with Wendy or her home and to abstain from using alcohol. Despite these
       orders, he was again arrested for domestic violence against Wendy at her home while he was
       intoxicated, and he admitted to these allegations in open court.
¶ 33       On August 12, 2017, Rockford police detained respondent after he apparently attempted
       suicide during another period of intoxication. It took the efforts of two police officers and two
       civilians, under dangerous conditions, to thwart respondent’s attempt to jump into the Rock
       River.
¶ 34       The evidence also established that respondent had abused Mary. When Mary became
       pregnant with N.B., she had been diagnosed with an intellectual disability, bipolar disorder,
       borderline personality disorder, and PTSD. Mary told Robinson that respondent had
       sometimes “pimped her out” and left her to find her way home on her own. When he was
       arrested in 2017, respondent possessed Mary’s Link card,5 ID, and bus pass.
¶ 35       The State presented certified convictions demonstrating respondent’s history of domestic
       violence. He violated multiple orders of protection and probation. Among other violations, he
       failed to remain free of drugs and alcohol and failed to complete substance abuse treatment or
       engage in domestic violence treatment.
¶ 36       As to N.B., the court found:
               “[A]s of March 13, 2018, [respondent] knew [N.B.] was here and was less than two
               months old but did not do services or visitation and violated probation and went to jail
               again. In the Court’s estimation given the history outlined in the testimony the father
               certainly meets the definition of depravity in Shanna ***.”
       See In re Shanna W., 343 Ill App. 3d at 1166.
¶ 37       Respondent argues that the State failed to prove depravity by clear and convincing
       evidence. He admits that there “was much evidence of domestic violence,” but he incorrectly
       asserts that he has been violence-free since 2014. The evidence clearly showed, through
       respondent’s admissions, that he violently attacked Wendy in 2015 and again in 2016. He
       served several periods of incarceration for probation violations and outstanding warrants in
       2018, during the pendency of this case. There is voluminous unrebutted evidence that
       demonstrates respondent’s depravity.
¶ 38       Respondent next asserts that he was engaged in services at the time of the court’s ruling
       and that he and N.B. had developed a bond. The evidence showed that respondent reported that
       he was engaging in some, but not all, of DCFS’s required services. But respondent offered no
       evidence to corroborate his contentions. Respondent offered no explanation as to why he had
       failed to complete services in the several years that had passed since DCFS removed his other
       children from his care. Meanwhile, respondent’s incarceration and bedbug infestation severely
       limited his opportunities for visitation and, thus, N.B.’s opportunity to bond with respondent.
       Jackson testified that the limited contact prevented N.B. from developing a bond with
       respondent.

           5
            An Illinois Link card operates like a debit card and is meant to be used by approved persons to
       access cash and food stamp benefits. See Illinois Link Card, Ill. Dep’t of Human Servs., https://www.
       dhs.state.il.us/page.aspx?item=30371 (last visited Feb. 8, 2019) [https://perma.cc/98G8-5V9F].

                                                     -8-
¶ 39        Respondent’s last argument regarding the unfitness finding is that he did not have as much
       time as other similarly situated parents to rehabilitate himself. We generously construe this
       argument as challenging the expedited nature of these proceedings. As previously discussed,
       section 2-21(5) of the Act permits a court to proceed in an expedited manner when the State
       requests termination in the original neglect petition. 705 ILCS 405/2-21(5) (West 2016).
       Moreover, section 1-2(1)(b) of the Act suggests that expedited termination is appropriate
       “when the parental rights of a parent with respect to another child of the parent have been
       involuntarily terminated.” 705 ILCS 405/1-2(1)(b) (West 2016). Here, the State requested
       termination of parental rights in its original petition, and the evidence was clear that
       respondent’s rights had been involuntarily terminated as to E.B. Thus, the trial court
       appropriately proceeded in an expedited manner, and it allotted respondent the appropriate
       statutory opportunity to demonstrate his ability and willingness to parent N.B.
¶ 40        Given the volume of credible and unrebutted evidence presented against respondent, the
       trial court’s ruling that respondent was unfit due to depravity was not against the manifest
       weight of the evidence.

¶ 41                                    B. Best-Interest Determination
¶ 42        Respondent next argues that the State did not prove by a preponderance of the evidence
       that it was in N.B.’s best interest to terminate respondent’s parental rights. Once a trial court
       has found a parent unfit, considerations regarding parental rights yield to the best interest of the
       child. In re Shru. R., 2014 IL App (4th) 140275, ¶ 23. The court must consider a number of
       statutory factors in the context of the child’s age and developmental needs, including physical
       safety and welfare, familial and community ties, and the least disruptive placement. 705 ILCS
       405/1-3(4.05) (West 2016).
¶ 43        Respondent argues that we should review for an abuse of discretion the decision that it was
       in N.B.’s best interest to terminate respondent’s parental rights, citing In re M.S., 302 Ill. App.
       3d 998, 1003 (1999). We disagree. In re M.S. was decided during a period of uncertainty
       among the districts of the appellate court as to the standard of review of this determination.
       Compare In re V.O., 284 Ill. App. 3d 686, 691 (1996) (determination of the children’s best
       interest is within the sound discretion of the trial court and will not be reversed absent an abuse
       of discretion), and In re M.S., 302 Ill. App. 3d at 1003 (“the decision to terminate [an]
       individual’s parental rights rests within the sound discretion of the trial court and will not be
       reversed absent an abuse of that discretion”), with In re G.L., 329 Ill. App. 3d 18, 25 (2002)
       (abuse-of-discretion and manifest-weight-of-the-evidence standards are both applied when
       reviewing a decision to terminate parental rights), and In re Tiffany M., 353 Ill. App. 3d 883,
       891-92 (2004) (discussing the confusion among the districts of the appellate court and
       applying the manifest-weight standard). Our supreme court took a step toward clarifying this
       matter in In re Austin W., where it reviewed a best-interest determination under the
       manifest-weight standard. In re Austin W., 214 Ill. 2d 31, 51-52 (2005), abrogated on other
       grounds by In re M.M., 2016 IL 119932, ¶ 28; see also In re J.L., 236 Ill. 2d 329, 344 (2010)
       (trial court’s finding that it was in the children’s best interests to terminate parental rights was
       not against the manifest weight of the evidence). Consequently, we will not disturb a trial
       court’s decision that terminates an individual’s parental rights at the best-interest stage of a
       combined hearing under section 2-21(5) of the Act unless that decision is against the manifest
       weight of the evidence.

                                                    -9-
¶ 44       During the best-interest stage of the combined hearing here, the trial court took judicial
       notice of the neglect-and-unfitness proceedings. Jackson testified that N.B. would not be safe
       in respondent’s care, citing respondent’s history of substance abuse and violence and his
       failure to successfully complete any services. Jackson further testified that respondent’s
       limited interaction with N.B. since his birth meant that N.B. “wasn’t able to develop a
       relationship and bond with his father.”
¶ 45       Regarding N.B.’s foster parent, Jackson testified that DCFS placed N.B. in her home
       within three days of his birth. N.B. developed bonds with his foster parent, her extended
       family, and the community, through her church. N.B. had special medical needs, and his foster
       parent properly attended to those needs and expressed a willingness to adopt N.B. Jackson
       testified that it would be in N.B.’s best interest to be adopted by her.
¶ 46       Respondent offered no evidence at the best-interest stage of the combined hearing.
¶ 47       The trial court found by a preponderance of the evidence that it was in N.B.’s best interest
       to terminate respondent’s parental rights. It considered, inter alia, that N.B. was well cared for
       in his foster home and that his special medical needs were being met. He had developed bonds
       with his foster parent as well as her extended family and had community ties through her
       church. Respondent, on the other hand, had failed to complete any services to overcome his
       substance abuse and violence issues. He would not be in a position to have N.B. returned to
       him in the foreseeable future. The court’s finding was consistent with the testimony and
       documentary evidence presented, and we cannot say that it was against the manifest weight of
       the evidence.

¶ 48                                      III. CONCLUSION
¶ 49      For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 50      Affirmed.




                                                   - 10 -